DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites in line 28: “the corresponding”. Examiner suggests changing article “the” to “a”, to avoid a rejection for a lack of an antecedent bases, since “a corresponding” was not cited by the claim earlier.
Claim 6 recites (lines 7-8): “second end of the corresponding second conductive layer). Examiner suggests changing the recitation to: “second end of a corresponding second conductive layer”.
Claim 6 recites (line 13): “extends from the portion”. Examiner suggests changing the recitation to: “extends from a portion”.
Claim 6 recites (line 14); “the upper end”. Examiner suggests changing the recitation to: “an upper end”, to avoid a rejection for a lack of antecedent basis.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 11: Claim 11 recites: “The device according to Claim 8, wherein a pattern of the first end portion includes the pattern of the first wiring portion included in the one of the first contact wirings thereinside when viewed in the first direction”. The recitation is unclear, since Examiner did not find what “thereinside” means, and the specification does not explain this word, as well as a meaning of the entire limitation.
Appropriate correction is required to clarify the claim language.
For this Office Action, Clam 11 was interpreted as: “The device according to Claim 8”.
In re Claim 12: Claim 12 recites: “The device according to Claim 8, “wherein a pattern of the second end portion includes the pattern of the second wiring portion included in the one of the first contact wirings thereinside when viewed in the first direction. The recitation is unclear for the same reason that is shown for Claim 11.
Appropriate correction is required.
For this Office Action, claim 12 was interpreted as: “The device of Claim 8”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachamuthu et al. (US 2015/0236038).
In re Claim 1, Rachamuthu teaches a semiconductor memory device (Abstract) comprising (Fig. 22-23): 
a stacked layer body including 
a first stacked portion including a plurality of first conductive layers 146 (paragraph 0077) and a plurality of first insulating layers 132 (paragraph 0051) which are alternately stacked in a first direction (which is a vertical direction) and having a stair-like first end, and including 
a second stacked portion provided on an upper layer side of the first stacked portion, including a plurality of second conductive layers 246 (paragraph 0109) and a plurality of second insulating layers 232 (paragraph 0095) which are alternately stacked in the first direction and having a stair-like second end; 
a plurality of pillar structures comprising channel 60 in opening 49 (see paragraph 0105 and Figs. 18-19) each of which extending in the first direction within the stacked layer body and each of which including a semiconductor layer 60 extending in the first direction and a charge storage layer – within layer 54 
an insulating region – comprising layers 165 (see Fig. 10) and 265 (Fig. 17, paragraphs 0060, 0096) - adjacent to the first and second ends of the stacked layer body, the insulating region including a first insulating region portion 165 covering the first end of the stacked layer body and including a second insulating region 265 portion provided on an upper layer side of the first insulating region portion 165 and covering the second end of the stacked layer body; and 
a plurality of first contact wirings each of which including
a first wiring portion – a portion of 86 (paragraph 0118) under dielectric layer 180 (see also Figs. 13-14) - that is connected to a portion located at the first end of the corresponding first conductive layer 146 and extends in the first direction within the first insulating region portion 165, 
a second wiring portion - an upper portion of 86 above dielectric layer 180 -extending in the first direction within the second insulating region portion 265, and 
a third wiring portion – created in an upper portion of cavity 187C within dielectric layer 180 (see Figs. 13-22) connected between an upper end of the first wiring portion and a lower end of the second wiring portion,
wherein a pattern of the first wiring portion and a pattern of the second wiring portion included in one of the first contact wirings are arranged at positions different from each other when viewed in the first direction – positions differ in a lateral direction – the second wiring portion is wider than first wiring portion (as is 
In re Claim 4, Pachamuthu teaches the device of Claim 1, wherein the stacked layer body further includes an intermediate portion – comprising dielectric 180 (Figs. 22, 23, paragraph 0061) located between the first stacked portion and the second stacked portion.
In re Claim 5, Pachamuthu teaches the device of Claim 4, wherein (Figs. 22-23) a position of the third wiring portion – within layer 180 - included in the one of the first contact wirings in the first direction corresponds to a position of the intermediate portion 180 of the stacked layer body in the first direction.
In re Claim 8, Pachamuthu teaches the device of Claim 1, wherein (Figs. 22-23) the third wiring portion - within layer 180 - included in the one of the first contact wirings includes (as is clearly shown in Fig. 23): 
a first end portion including a portion connected to the first wiring portion - 86 under 180 - included in the one of the first contact wirings; 
a second end portion including a portion connected to the second wiring portion – 86 above 180 - included in the one of the first contact wirings; and 
an extension portion that extends between the first end portion and the second end portion in parallel to a plane perpendicular to the first direction.
In re Claim 9, Pachamuthu teaches the device of Claim 8, wherein (Fig. 23) the extension portion – within layer 180 - is provided linearly.
In re Claim 11
In re Claim 12, Pachamuthu teaches the device of Claim 8 (e.g., in accordance with the claim interpretation).
In re Claim 13, Pachamuthu teaches the device of Claim 1, wherein (Figs. 19 and 22) each of the pillar structures includes (paragraphs 0098-0103): 
a first pillar portion – under layer 180 - extending in the first direction within the first stacked portion, 
a second pillar portion – above layer 180 - located above the first pillar portion and extending in the first direction within the second stacked portion; and 
an intermediate portion – within layer 180 - located between the first pillar portion and the second pillar portion.
In re Claim 14, Pachamuthu teaches the device of Claim 13 as cited above and further teaches that a position of the third wiring portion (within dielectric layer 180, Fig. 22) included in the one of the first contact wirings in the first direction corresponds to a position of the intermediate portion (within dielectric layer 180). 
In re Claim 15, Pachamuthu teaches the device of Claim 13, wherein (Fig. 22) 
one of the first conductive layers 146 together with a first portion of the first pillar portion (the lower part of 86) included in one of the pillar structures, the first portion being surrounded by the one of the first conductive layers 146, form one memory cell of NAND type nonvolatile memory (paragraph 0107), and
one of the second conductive layers 246 together with a second portion of the second pillar portion (the portion of 86 above layer 180) included in the one of the pillar structures, the second portion being surrounded by the one of the second 
In re Claim 16, Pachamuthu teaches the device of Claim 13, wherein (Figs. 18 and 22) each of the pillar structures (created in opening 49 of Fig. 18, paragraph 0101) has the first pillar portion (under dielectric 180), the second pillar portion (above dielectric 180), and the intermediate portion (within dielectric 180) being integrated with each other (as in Fig. 22).
In re Claim 18, Pachamuthu teaches the device of Claim 13, wherein (Fig. 22) each of the pillar structures further includes a tunnel insulating layer 54 (paragraph 0101) provided between the semiconductor layer 60 (paragraph 0105) and the charge storage layer (not shown by any number, but described in various paragraphs, including paragraphs 0101-0102).
In re Claim 19, Pachamuthu teaches the device of Claim 1, further comprising (Fig. 22):
a MOS transistor (that may be identified by its gate structure 350, 354, paragraph 0046) covered with the insulating region 165, 265; and
a third contact wiring including 
a seventh wiring portion - 84 under 180 (paragraph 0118) - connected to the MOS transistor and extending within the first insulating region portion 165 in the first direction, 
an eighth wiring portion - 84 above 180 - extending within the second insulating region portion 265 in the first direction, and 
a ninth wiring portion within layer 180 (see Figs. 13-14 for a cavities 187G, 187S, paragraph 0085).
In re Claim 20, Pachamuthu teaches the device according to Claim 19, wherein (Fig. 22) a pattern of the seventh wiring portion and a pattern of the eighth wiring portion are arranged at positions different from each other when viewed in the first direction – they are disposed at different height (and these positions could be viewed in a cross-sectional view along the first direction), and these wirings have different width, and, accordingly, their position would not coincide with each other even if they are viewed from a top view of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu in view of Kai et al. (US 2021/0028111). 
In re Claim 2, Pachamuthu teaches the device of Claim 1 as cited above, but does not teach that each of the first contact wirings further includes a fourth wiring portion connected to an upper end of the second wiring portion, wherein the fourth wiring portion included in the one of the first contact wirings extends from a portion connected to the upper end of the second wiring portion included in the one of the first 
Kai teaches a device (Fig. 23) comprising an electrical contact layer over his memory pillars (created in openings 49, see Figs. 8A-8B, paragraph 0115) and his first contact wires 86 (paragraph 173), where each of the first contact wires 86 is connected to a wiring portion 96 (paragraph 0176) disposed in a layer above a top of the memory pillar, the wiring portion 96 may be viewed as an upper part of the first contact wire 86. Since the wiring portion 96 has a volume, it is extending in all three directions, including the direction that is parallel to a plane that is perpendicular to the first direction; moreover, Kai explicitly shows (Fig. 23) that some wiring portions 96 (e.g., between regions 250 and 220) extend in a plane that is perpendicular to the first direction and their width is bigger than their height.
Pachamuthu and Kai teach analogous art directed to a multi-tier memory structure, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Pachamuthu device in view of the Kai device, since they are from the same field of endeavor, and Kai created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Pachamuthu device by providing upper-level contact structures in his device, and creating a corresponding fourth portion extending in a plane that is 
In re Claim 6, Pachamuthu teaches the device of Claim 1 as cited above and further comprising (Fig. 22) a plurality of second contact wirings 86 that are connected only to contact regions 246 of the second stacked portion, wherein each of the second contact wirings includes: a fifth wiring portion connected to a portion located at the second end of the corresponding second conductive layer 246 and extending in the first direction within the second insulating region portion 285. 
Pachamuthu does not teach that the second contact wiring has also a sixth wiring portion connected to an upper end of the fifth wiring portion, and the sixth wiring portion included in one of the second contact wirings extends from the portion connected to the upper end of the fifth wiring portion included in the one of the second contact wirings, in parallel to a plane perpendicular to the first direction. 
Kai teaches a device (Fig. 23) comprising an electrical contact layer over his memory pillars (created in openings 49, see Figs. 8A-8B, paragraph 0115) and his second contact wires 86 (connected only to a second/upper body portion), where each of the second contact wires 86 is connected to a wiring portion 96 (paragraph 0176) disposed in a layer above a top of the memory pillar, the wiring portion 96 may be viewed as an upper part of the second contact wire 86. Since the wiring portion 96 has a volume, it is extended in all three directions, including the direction that is parallel to a plane that is perpendicular to the first direction; however, Kai explicitly shows (Fig. 23) 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Pachamuthu device of Claim 1 by providing upper-level contact structures in his device, and creating a corresponding fourth portion extending in a plane that is perpendicular to the first direction (if such shape is desirable for the manufacturer) for each of the second contact wiring in the upper-level contact structure, in order to provide an electrical access to the second contact wirings of the device. Note that in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 
In re Claim 7, Pachamuthu/Kai teaches the device of Claim 6 as cited above.
Pachamuthu further teaches (Fig. 22) that a position of an upper surface of the fifth wiring portion 86 (connected only to the second stacked portion) included in the one of the second contact wirings in the first direction corresponds to a position of an upper surface of the second wiring portion of 86 (connected to a first stacked portion) included in the one of the first contact wirings in the first direction.
In re Claim 17, Pachamuthu teaches the device of Claim 13 as cited above, but does not teach that an area of a pattern of the intermediate portion is larger than an area of a pattern of the first pillar portion and an area of a pattern of the second pillar portion in each of the pillar structures when viewed in the first direction. 

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Pachamuthu structure by substituting his memory pillar with the pillar of Kai, if such shape of the memory pillar is desirable: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.  In addition, in accordance with MPEP 2144.04. I.B, referencing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that changes in shape is not patentable since this is a matter of choice of a person of ordinary skill in the art in absent persuasive evidence that the particular configuration is significant. 

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent on the base rejected claim, but would be allowed if amended to incorporate al limitations of the base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 3: The prior art of record cited above, as well as a few prior art cited below, do not anticipate and do not render obvious such limitation of Claim 3 as: “a pattern of the third wiring portion which are included in another one of the first contact 
Re Claim 10: The prior art of record cited by the current Office Action and additional prior art shown below do not anticipate and do not render obvious such limitation of Claim 10 as: “the extension portion is bent at one or more positions”.
Additional prior art of record include: Ahn (US 2020/0365617), Nishimura (US 2020/0286822), Yang et al. (US 2020/0091186), and Nakamura et al. (US 2019/0280000).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/01/22